Citation Nr: 0730071	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for anxiety with 
depression and attention deficit hyperactivity disorder.

2.  Entitlement to service connection for arteriosclerotic 
heart disease status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from November 1973 
to June 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for anxiety 
with depression and attention deficit hyperactivity disorder 
is addressed in the remand portion of the decision below and 
is remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that arteriosclerotic 
heart disease status post coronary artery bypass graft (heart 
disorder) is not related to active service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a heart disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, an October 2002 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a heart disorder.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records were negative for any 
heart disorder.

An August 1996 private medical record diagnosed coronary 
artery disease (CAD).  A September 1996 VA medical record 
assessed coronary arteriosclerosis.  A September 1996 private 
medical record noted the preoperative diagnosis was CAD.  The 
veteran underwent aortocoronary bypass grafting (CABG).  A 
November 1996 private record assessed CAD.  A January 1997 
private record noted significant CAD status-post CABG.  A 
February 1997 private record impression was history of CAD.  
March 1997 private records noted significant CAD and 
arteriosclerotic heart disease (ASHD).  August and September 
1997 private records assessed ASHD.  

A December 1997 VA medical record noted prior medical history 
of CAD.  A May 1998 private record impression was ASHD.  An 
October 1998 VA medical record impression was severe CAD 
status-post CABG.  A February 1999 private medical record 
impression was stable ASHD.  A February 2000 private record 
impression was stable CAD.  A July 2002 private record 
impression was stable CAD.  A September 2002 VA medical 
record assessed CAD status-post CABG.  A March 2003 VA record 
impression was coronary arteriosclerosis.  November 2003 VA 
records noted that current problems included coronary 
arteriosclerosis. 

In his December 2003 notice of disagreement, the veteran 
asserted that his current heart disorder was caused by active 
service.

July 2004 VA medical records noted that the veteran's current 
problems included coronary arteriosclerosis.  January 2005 VA 
medical records noted that the veteran's current problems 
included coronary arteriosclerosis.

The Board finds that the evidence of record does not support 
a finding of service connection for a heart disorder.  There 
is a currently diagnosed heart disorder.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  But the veteran's service medical 
records are negative for any heart disorder.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
In addition, the evidence of record does not demonstrate that 
the veteran's heart disorder is otherwise related to active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  There is no evidence of any heart disorder 
until 1996, over 20 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Although the veteran has asserted that his heart 
disorder was due to active service, his testimony is not 
competent to establish such a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Accordingly, service 
connection for a heart disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a heart disorder is denied.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The duty to 
assist may include a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Here, the veteran's service entrance and discharge 
examinations noted normal psychiatric evaluation.  But a May 
1974 service record noted that psychological testing was 
essential because there were suggestions of serious 
psychopathology.  The impression was long-standing 
personality disorder and prominent affect of depression.  The 
physician stated that if psychological testing did not reveal 
any conclusive evidence of illness, the recommendation was 
administrative separation.  The veteran was administratively 
separated one month later.  

Private and VA medical records from October 1991 to April 
2003 assessed, among other things, anxiety disorder, panic 
disorder, and depression, and noted that the veteran was 
provided with medication for the psychiatric disorders.  The 
April 2003 VA mental disorders examination examiner stated 
that the veteran's symptoms did not meet the criteria for any 
DSM-IV disorder, but then diagnosed generalized anxiety 
disorder and attention deficit hyperactivity disorder.  The 
examiner did not, however, provide a nexus opinion.  VA 
medical records from November 2003, July 2004, and January 
2005 noted that the current problems included major recurrent 
severe depression, panic disorder, and attention deficit 
hyperactivity disorder.

Although the service medical record noted a personality 
disorder, which is not a disability for VA purposes, the 
record also noted a depressive affect.  There is a current 
diagnosis of depression.  Accordingly, the Board finds that a 
VA examination and opinion must be provided so that it can 
properly determine whether the veteran is entitled to service 
connection for a psychiatric disorder.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a comprehensive 
examination conducted by a psychiatrist to 
determine the nature and etiology of any 
psychiatric disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must review all the evidence of 
record, including the veteran's service 
medical records.  After a review of the 
entire evidence of record, the examiner 
must render an opinion as to whether the 
veteran currently has any psychiatric 
disorders.  If a psychiatric disorder is 
found, the examiner must provide an 
opinion as to whether the currently 
diagnosed psychiatric disorder is related 
to active military service, to include the 
symptoms exhibited during active service.  
A complete rationale for any opinion 
expressed must be included in the 
examination report.  The report prepared 
must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


